Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about July 19, 1996, which denied appellant’s objections to the Hearing Examiner’s order of support, and bringing up for review an order, Family Court, Queens County (Joseph Lauria, J.), entered February 9, 1995, which adjudged appellant to be the father of the subject child, unanimously affirmed, with costs.
The paternity determination is supported by clear and *301convincing evidence, namely, the HLA results indicating a 99.97% probability of paternity, testimony from both parties of sexual relations during the conception period, respondent’s testimony, specifically credited by Family Court, that the parties did not use birth control, and respondent’s unrebutted testimony that she did not have sexual relations with anyone other than appellant during the conception period (see, Matter of Sharon H. v Terry P., 232 AD2d 335; Matter of Commissioner of Social Servs. v Klaus D., 188 AD2d 381). Appellant’s claim that the HLA test, indicating a 99.97% probability of paternity, was tainted because it was based upon a combined index that included an inadmissible DNA index of 1.71 is unpreserved and we decline to review it. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.